25 Mich. App. 694 (1970)
181 N.W.2d 638
PEOPLE
v.
WELCH
Docket No. 8,660.
Michigan Court of Appeals.
Decided August 4, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Gerald M. Stevens, Prosecuting Attorney, and Raymond E. Basso, Assistant Prosecuting Attorney, for the people.
E. Thomas Fitzgerald, for defendant on appeal.
*695 Before: FITZGERALD, P.J., and R.B. BURNS and DANHOF, JJ.
PER CURIAM.
The defendant was convicted by a jury of breaking and entering, MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305). The defendant was 18 years old at the time he was sentenced to a term of 7 to 10 years in prison.
On appeal the defendant argues that the sentence was a cruel and unusual punishment and a violation of the defendant's right to the equal protection of the laws.
The length of the sentence imposed on the defendant did not exceed the statutory maximum of ten years. "When the judge imposes a sentence within the law, his sentence is not a cruel or unusual punishment." People v. Cook (1907), 147 Mich 127, 133.
This Court has held that a sentence within the statutory limits does not violate a defendant's right to the equal protection of the laws. People v. O'Den (1968), 15 Mich App 10.
The defendant also contends that it was error for the trial court to quote from the juvenile record of the defendant at the time of the sentencing. This Court has held that examination of juvenile records in order to impose a fair and just sentence is not prohibited. People v. Coleman (1969), 19 Mich App 250; People v. Charles Williams (1969), 19 Mich App 544.
Affirmed.